Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Claims are directed to "a graphical user interface". "A graphical user interface" is not a statutory subject matter because it is software. The Claims are rejected for being software per se.
Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Claims are directed to "a system comprising a serving system having a database". "A database " is not a statutory subject matter because it is software. The Claims are rejected for being software per se.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11, 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (U.S. 2016/0116292 hereinafter An).
As Claim 1, An teaches a method for recommending personalized content, which is operated in a serving system, the method comprising: 
receiving a user identification data from a user device (An (¶0239 line 1-5, fig. 17 item S22), user preference is detected from a device); 
querying a database for acquiring a user preference, so as to match onAe or more digital contents that are consistent with the user preference (An (¶0240 line 1-2, ¶0244), user preference is classified according to categories. POI information is recommended based on the user reference); 
grouping the one or more digital contents according to location data corresponding to each of the digital contents (An (¶0243 line 4-8, fig. 7 S23, ¶0244 line 4-7), POI recommendation is received from the server within a predetermined radius from the current location. Representative POI includes one or more POIs), so as to render one or more thumbnail images representing one or more groups of digital contents within a geographic range (An (¶0247 line 3-4), representative POI is displayed on the display unit); and 
providing the one or more thumbnail images to the user device (An (¶0243 line 4-8, fig. 7 S23, ¶0244 line 4-7), POI recommendation is received from the server within a predetermined radius from the current location), and displaying the one or more thumbnail images on a thumbnail display area of an application interface in the user device (An (¶0212 line 1-6, fig. 13A), POI information is displayed such as department store, restaurant, gas station, tourist attraction); 
wherein, when a user selects one of the thumbnail images (An (¶0215 line 1-5, fig. 13B), when POI icon is selected), the application interface switches to the geographic range represented by the selected thumbnail image (An (¶0215 line 5-16, fig. 13B), coffee shops are arranged on the map in the order of nearest distance when the “coffee shop” POI is selected), and the serving system provides one or more linking points within the geographic range and displays one or more linking icons corresponding to the one or more linking points on the application interface (An (¶0215 line 5-16, fig. 13B, ¶0209 line 13-16), coffee shops’ information (linking points) are arranged on the map in the order of nearest distance when the “coffee shop” POI is selected. POI information is displayed on the map data as a marker (linking icon)).  

As Claim 2, besides Claim 1, An teaches wherein, when the application interface is activated in the user device (An (¶0243 line 4-5), when the mobile terminal is mounted on the vehicle), a location data is received from the user device (An (¶0243 line 4-8, fig. 7 S23), POI recommendation is received from the server within a predetermined radius from the current location.), so that an initial page corresponding to the location data is displayed on the application interface, and the serving system provides one or more linking points displayed on the initial page (An (¶0195 line 4-12, fig. 10), plurality of icons (linking point) are displayed on the user interface (initial page) of figure 10).  

As Claim 3, besides Claim 2, An teaches wherein, after obtaining the location data of the user device (An (¶0243 line 4-8, fig. 7 S23), POI recommendation is received from the server within a predetermined radius from the current location.), the digital content matching the user preference and the location data is obtained (An (¶0240 line 1-2, ¶0244, ¶0243 line 4-8, fig. 7 S23), user preference is classified according to categories. POI information is recommended based on the user reference and location), and one or more corresponding thumbnail images are rendered (An (¶0247 line 3-4), representative POI is displayed on the display unit).  

As Claim 4, besides Claim 2, An teaches wherein the application interface is a graphical user interface that employs an electronic map in a background (An (¶0195 line 4-12, fig. 10), icons are displayed on a map).  

As Claim 5, besides Claim 3, An teaches wherein the geographic range corresponding to each of the thumbnail images is determined according to a calculation result based on weights specified to one or more reference indicators (An (¶0202 line 8-14, fig. 11), icon images are displayed according to user reference).  

As Claim 6, besides Claim 1, An teaches wherein each of the linking points within the geographic range links to addresses of the one or more digital contents in the database (An (¶0210 line 4-7), POI information is linked to more information (addresses to photo, review … in the database)).  

As Claim 8, besides Claim 1, An teaches wherein the user preference is established by steps of: 
collecting, by the serving system, network activity data of the user through the user device (An (¶0239 lien 5-16), user activity such as recent destination, a visiting place and favorite place from user device); 
forming personalized data of the user based on the network activity data (An (¶0240 line 1-2), user preference is classified into POI categories); and 
learning location-based data features (An (¶0239 line 5-18), location based features are user’s references according the place) and weights of the data features based on the personalized data of the user (An (¶0245 line 1-5), POI recommendation is determined based on weighted value applied to user preference information ), so as to form a personalized preference model that is used to describe the user preference (An (¶0245 line 5-10), POI recommendation is determined from the user preference information and arranged according to weighted value), wherein the 109P000965US24personalized preference model is used to obtain the one or more digital contents that match the user preference in the database (An (¶0244), POI information is recommended based on the user reference).  

As Claim 9, An teaches a graphical user interface that employs an electronic map in a background and that is rendered by a program executed in a user device, comprising: 
a linking point display area used to display the electronic map with a geographic range (An (¶0215 line 5-16, fig. 13B, ¶0209 line 13-16), POI information is displayed on the map data as a marker (linking icon). Map is displayed in figure 13B for the targeted area), wherein the geographic range includes one or more linking icons corresponding to one or more linking points provided by a serving system (An (¶0215 line 5-16, fig. 13B, ¶0209 line 13-16), coffee shops’ information (linking points) are arranged on the map in the order of nearest distance when the “coffee shop” POI is selected. POI information is displayed on the map data as a marker (linking icon)); 
a thumbnail display area used to display one or more thumbnail images provided by the serving system to the user device (An (¶0202 line 1-7, fig. 11), map displays plurality of icons for selection); and
an interactive interface section used to display multiple icons for a user to generate an interactive instruction (An (¶0215 line 1-5, fig. 13B), POI icon is selectable); 
wherein, when the serving system receives a user identification data from a user device (An (¶0239 line 1-5, fig. 17 item S22), user preference is detected from a device), the serving system queries a database for acquiring data of a user preference so as to match one or more digital contents that are consistent with the user preference (An (¶0240 line 1-2, ¶0244), user preference is classified according to categories. POI information is recommended based on the user reference), 
groups the one or more digital contents according to location data corresponding to each of the digital contents (An (¶0243 line 4-8, fig. 7 S23, ¶0244 line 4-7), POI recommendation is received from the server within a predetermined radius from the current location. Representative POI includes one or more POIs) so as to render one or more thumbnail images representing one or more groups of digital contents within a geographic range (An (¶0247 line 3-4), representative POI is displayed on the display unit), and 
provides the one or more thumbnail images to the user device for displaying the one or more thumbnail images on the thumbnail display area of an application interface in the user device (An (¶0202 line 1-7, fig. 11), map displays plurality of icons for selection); 
wherein, when a user selects one of the thumbnail images (An (¶0215 line 1-5, fig. 13B), when POI icon is selected), the application interface switches to the geographic range represented by the selected thumbnail image (An (¶0215 line 5-16, fig. 13B), coffee shops are arranged on the map in the order of nearest distance when the “coffee shop” POI is selected), and 
the serving system provides the one or more 109P000965US25linking points within the geographic range and displays the one or more linking icons corresponding to the one or more linking points on the application interface (An (¶0215 line 5-16, fig. 13B, ¶0209 line 13-16), coffee shops’ information (linking points) are arranged on the map in the order of nearest distance when the “coffee shop” POI is selected. POI information is displayed on the map data as a marker (linking icon)).  

As Claim 11, besides Claim 9, An teaches wherein, when the application interface is activated in the user device (An (¶0243 line 4-5), when the mobile terminal is mounted on the vehicle), a location data is received from the user device (An (¶0243 line 4-8, fig. 7 S23), POI recommendation is received from the server within a predetermined radius from the current location.), so that an initial page corresponding to the location data is displayed on the application interface, and the serving system provides one or more linking points displayed on the initial page (An (¶0195 line 4-12, fig. 10), plurality of icons (linking point) are displayed on the user interface (initial page) of figure 10).    

As Claim 13, besides Claim 9, An teaches wherein the geographic range corresponding to each of the thumbnail images is determined according to a calculation result based on weights specified to one or more reference indicators (An (¶0202 line 8-14, fig. 11), icon images are displayed according to user reference).  
                                                                    
As Claim 14, besides Claim 9, An teaches wherein each of the linking points within the geographic range links to addresses of the one or more digital contents in the database (An (¶0210 line 4-7), POI information is linked to more information (addresses to photo, review … in the database)).           

As Claim 15, An teaches a system for recommending personalized content, comprising: 
109P000965US26a serving system having a database that stores multiple digital contents, wherein each of the digital contents is associated with a geographical location (An (¶0243 line 4-8,), server provides POI information for a geographical location); and 
an application program executed in a user device to initiate a graphical user interface that employs an electronic map in a background (An (¶0215 line 5-16, fig. 13B, ¶0209 line 13-16), POI information is displayed on the map data as a marker (linking icon). Map is displayed in figure 13B for the targeted area), wherein the graphical user interface includes: 
a linking point display area used to display the electronic map with a geographic range including one or more linking icon (An (¶0215 line 5-16, fig. 13B, ¶0209 line 13-16), POI information is displayed on the map data as a marker (linking icon). Map is displayed in figure 13B for the targeted area) corresponding to one or more linking points provided by a serving system (An (¶0215 line 5-16, fig. 13B, ¶0209 line 13-16), coffee shops’ information (linking points) are arranged on the map in the order of nearest distance when the “coffee shop” POI is selected. POI information is displayed on the map data as a marker (linking icon)); 
a thumbnail display area used to display one or more thumbnail images provided by the serving system to the user device (An (¶0202 line 1-7, fig. 11), map displays plurality of icons for selection); and 
an interactive interface section used to display multiple icons for a user to generate an interactive instruction (An (¶0215 line 1-5, fig. 13B), POI icon is selectable); 
wherein, when the serving system receives a user identification data from a user device (An (¶0239 line 1-5, fig. 17 item S22), user preference is detected from a device), the serving system queries a database for acquiring data of a user preference so as to match one or more digital contents that are consistent with the user preference (An (¶0240 line 1-2, ¶0244), user preference is classified according to categories. POI information is recommended based on the user reference), 
groups the one or more digital contents according to location data corresponding to each of the digital contents (An (¶0243 line 4-8, fig. 7 S23, ¶0244 line 4-7), POI recommendation is received from the server within a predetermined radius from the current location. Representative POI includes one or more POIs) so as to render one or more thumbnail images representing one or more groups of digital contents within a geographic range (An (¶0247 line 3-4), representative POI is displayed on the display unit), and 
provides the one or more thumbnail images to the user device for displaying the one or more thumbnail images on the thumbnail display area of an application interface in the user device (An (¶0202 line 1-7, fig. 11), map displays plurality of icons for selection); 
wherein, when a user selects one of the thumbnail images (An (¶0215 line 1-5, fig. 13B), when POI icon is selected), the 109P000965US27application interface switches to the geographic range represented by the selected thumbnail image (An (¶0215 line 5-16, fig. 13B), coffee shops are arranged on the map in the order of nearest distance when the “coffee shop” POI is selected), and the serving system provides the one or more linking points within the geographic range and displays the one or more linking icons corresponding to the one or more linking points on the application interface (An (¶0215 line 5-16, fig. 13B, ¶0209 line 13-16), coffee shops’ information (linking points) are arranged on the map in the order of nearest distance when the “coffee shop” POI is selected. POI information is displayed on the map data as a marker (linking icon)).  

As Claim 16, besides Claim 15, An teaches wherein, when the application interface is activated in the user device (An (¶0243 line 4-5), when the mobile terminal is mounted on the vehicle), a location data is received from the user device (An (¶0243 line 4-8, fig. 7 S23), POI recommendation is received from the server within a predetermined radius from the current location.), so that an initial page corresponding to the location data is displayed on the application interface, and the serving system provides one or more linking points displayed on the initial page (An (¶0195 line 4-12, fig. 10), plurality of icons (linking point) are displayed on the user interface (initial page) of figure 10).  

As Claim 17, besides Claim 16, An teaches wherein, after obtaining the location data of the user device (An (¶0243 line 4-8, fig. 7 S23), POI recommendation is received from the server within a predetermined radius from the current location.), the digital content matching the user preference and the location data is obtained (An (¶0240 line 1-2, ¶0244, ¶0243 line 4-8, fig. 7 S23), user preference is classified according to categories. POI information is recommended based on the user reference and location), and one or more corresponding thumbnail images are rendered (An (¶0247 line 3-4), representative POI is displayed on the display unit).  

As Claim 18, besides Claim 15, An teaches wherein, each of the linking points within the geographic range links to addresses of the one or more digital contents in the database (An (¶0210 line 4-7), POI information is linked to more information (addresses to photo, review … in the database)).  

As Claim 20, besides Claim 15, An teaches wherein the user preference is established by steps of: 
collecting, by the serving system, network activity data of the user through the user device (An (¶0239 lien 5-16), user activity such as recent destination, a visiting place and favorite place from user device); 
forming personalized data of the user based on the network activity 109P000965US28data (An (¶0240 line 1-2), user preference is classified into POI categories); and 
learning location-based data features (An (¶0239 line 5-18), location based features are user’s references according the place) and weights of the data features based on the personalized data of the user (An (¶0245 line 1-5), POI recommendation is determined based on weighted value applied to user preference information ), so as to form a personalized preference model that is used to describe the user preference (An (¶0245 line 5-10), POI recommendation is determined from the user preference information and arranged according to weighted value), wherein the personalized preference model is used to obtain the one or more digital contents that match the user preference in the database (An (¶0244), POI information is recommended based on the user reference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lynch et al. (U.S. 2017/0154109 hereinafter Lynch).
As Claim 7, besides Claim 6, An may not explicitly disclose while Lynch teaches wherein, when the linking point links to multiple digital contents, the multiple digital contents are played in sequence by selection of the linking point (Lynch (¶0087, fig. 20), user can click on a point on the map (linking point) in order to hear the music and audio metadata).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine media icon of Lynch with location icon taught by An because both references are related to the displaying of item icons on a map, with a reasonable expectation of success. The motivation would be to “provide a new and improved matching system and method that uses the exact, stated references of the users to allow information to be specifically targeted to the users who are the most likely to be interested in the information” (Lynch (¶0018)).
	
	As Claim 19, Claim 19 is rejected for the same reasons as Claim 7.


Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Fukuya et al. (U.S. 2010/0149212).
	As Claim 10, besides Claim 9, An may not explicitly disclose while Fukuya teaches wherein the multiple thumbnail images displayed on the thumbnail display area are expanded or shrunk based on a gesture performed by the user (Fukuya (¶0163, fig. 18), position group 1 is selected. The map is scaled to display an area associated with position group 1), and one of the thumbnail images that is selected is highlighted (Fukuya (¶0163, fig. 19), position group 1 is highlighted when a user selects it).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine representative menu of Fukuya with representative icons taught by An because both references are related to the displaying of item icons on a map, with a reasonable expectation of success. The motivation would be to “display [icons] grouped according to positional information so as to be more recognizable” (Lynch (¶0018)).

As Claim 12, besides Claim 11, An may not explicitly disclose while Fukuya teaches wherein, when the user device operates the electronic map displayed on the linking point display area to select the geographic range (Fukuya (¶0163, fig. 19), position group 1 is highlighted when a user selects it), the serving system receives geographic data generated by the user device and obtains the one or more linking points within the geographic range by querying the database (Fukuya (¶0163, fig. 18), position group 1 is selected. The map is scaled to display an area associated with position group 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine representative menu of Fukuya with representative icons taught by An because both references are related to the displaying of item icons on a map, with a reasonable expectation of success. The motivation would be to “display [icons] grouped according to positional information so as to be more recognizable” (Lynch (¶0018)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (20060271277) teaches to select items to add nearby POI to the map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143